Whitman C. J.
— This , action, by the docket, appears to have been brought into this Court by appeal frou the decision of the District Court. It is scire facias against a supposed trustee; and was originated before a justice of the peace, upon preliminary proceedings had in a court before him. Before the justice the defendant made a plea, to which the plaintiff thought proper to demur ; and the defendant joined in demurrer. The justice adjudged the plea to be bad; and the defendant thereupon appealed to the District Court. The statute c. 116, <§> 9, authorized him to do so ; but in reference to any further appeal this statute is silent; and appeals cannot be made from one tribunal to another, but by express provision of law.
It must have been supposed by the parties in this case, however, that c. 97, § 13, authorized a further appeal, in cases of this description, to this Court. Was such a supposition well founded ? That act was made for the purpose of defining, with precision, the powers to be exercised by the District Court, as c. 96, in juxtaposition with it, was intended to prescribe with competent precision, the powers to be exercised by this Court; so that the jurisdiction between the two courts might not conflict with each other. The right to an appeal from a justice’s court is nowhere alluded to in c. 97. When the attention of the Legislature was occupied in fixing the limits to the judicial powers of this Court, and the District Court respectively, it may well be believed that they did not take into view an appeal to be subsequently authorized in an act authorizing justices to take cognizance of a certain description of actions of minor importance.
When the act conferred jurisdiction in such cases upon justices of the peace, it is obvious, that it was done with a view to prevent vexatious litigation, in reference to actions in which the matter involved was far short in amount of the expense of a protracted lawsuit. An appeal, however, was specially authorized in such cases to the District Court. No *456express provision was made for any further appeal therein. Could it have been intended, after giving justices exclusive original jurisdiction in such cases, that an appeal should first be allowed from their decisions to the District Court; and then from that court to this ?
If the case at bar is appealable into this Court there is nothing to prevent every cause, instituted before a justice, from being brought into this Court by a demurrer, which the parties may agree to waive, when it shall have been carric d through the District Court to this Court; thus making an affair of little moment become important by the accumulation of costs. The policy of the law is surely adverse to such a proceeding. And it has been decided by this Court, in New Gloucester v. Danville, 25 Maine R. 492, that § 13, c. 97, had reference merely to actions originated in the District Court.
In Seiders v. Creamer, 22 Maine R. 558, we held that a cause originated before a justice of the peace, and appealed to the District Court and there tried, was not appealable. The case at bar, however, comes before us upon a demurrer and joinder thereon, before the justice; and seems to be within the literal import of the language of the statute, c. 97, § 13. But sections 15 and 16 of the same statute, seem clearly to show that such was not the intention of the Legislature ; and that in providing for appeals from the District Court, it had in view only appeals from that Court in cases originally cognizable there. Those sections provide, that any party appealing from that court, in any action except actions of trespass on land, replevin against some town, writs of entry and dower, demurrers filed by consent of parties, with an agreement to waive the same, or from judgments on agreed statements of facts, if he be the plaintiff, and shall not recover more than two hundred dollars debt or damage, he shall not recover any costs, after such appeal; but the'defendant shall recover his costs on such appeal. And if the defendant appeals in such cases, and the damage shall not be reduced, he is to incur double costs; unless the District Court shall certify that there was reasonble cause for appealing.
*457The case at bar was not one in which the parties had agreed on a demurrer and joinder, to be afterwards waived ; and it is not such a case as could have been in the contemplation of the Legislature to be affected in its results as to costs. And the three sections (13, 15, 16) clearly show that no action could be affected, unless it were one of those specifically exempted, without being of the description liable to be affected with the provision as to costs. It is preposterous to suppose that the provision as to costs could apply to an action like the one at bar.
A similar question seems to have occurred in Massachusetts, both before and since our separation from that State. In Commonwealth v. Messenger, 4 Mass. R. 462, which was a criminal prosecution, an appeal had been taken from the decision of a justice of the peace to the Court of Common Pleas, and from the latter to the Supreme Judicial Court, where a second verdict was returned against the defendant. The x'ight to an appeal from the Common Pleas Court was given by statute in general terms, as in our own statute from the District Court. But the Court held that no appeal lay in such case from the Court of Common Pleas, although a trial had been had in the Supreme Judicial Court, and a verdict of guilty had been returned, and dismissed the appeal. Chief Justice Parsons remarked in that case, that “ a right to appeal is a privilege granted to an aggrieved party, which does not involve in it a right further to appeal from the Court to which he has applied for relief from an inferior jurisdiction.” The case at bar falls precisely within the scope of this position.
The next case that occurred in Massachusetts was an action of assumpsit, (Belcher v. Ward & al. 5 Pick. 278,) in which a plea in abatement was filed, and which was demurred to, and upon judgment thereon the defendant appealed to the Court of Common Pleas ; and upon judgment there the plaintiff appealed to the Supreme Judicial Court; from which the appeal was dismissed. Another case occurred there (Adams v. Adams, 15 Pick. 177,) which was an action of replevin, which was first carried by appeal from a justice court to the *458Court of Common Pleas, and from thence by appeal to the Supreme Judicial Court, where a trial was had, and judgment rendered, which was reversed on error, because no appeal lay from the Court of Common Pleas. The reasoning of the Chief Justice in Commonwealth v. Messenger, doubtless was considered decisive in the two latter cases.
It appears to me, therefore, that reasoning, a fair construction of our statute, c. 97, <§> 13, 15, and 16, and authority require that this appeal should be dismissed.